        Case 5:18-cr-00227-SLP Document 73 Filed 03/05/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR

                  THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                    Plaintiff,                )
                                              )
      -vs-                                    )      Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
    a/k/a Joseph Allen Maldonado,             )
    a/k/a Joseph Allen Schreibvogel,          )
    a/k/a “Joe Exotic,”                       )
                                              )
                    Defendant.                )


                  UNITED STATES’ MOTION IN LIMINE
              REGARDING CAROLE BASKIN’S LATE HUSBAND

      The United States moves the Court for an order in limine preventing Defendant

from introducing during his defense case or during cross-examination of any government

witnesses any evidence or questioning regarding the disappearance and/or death of

Carole Baskin’s late husband, Jack Donald Lewis (“Mr. Lewis”).

      The United States intends to call Carole Baskin as a witness at trial. She is the

victim of the murder-for-hire plots alleged in Count 1 and Count 2 of the Superseding

Indictment. Ms. Baskin is currently married to Howard Baskin. Prior to her marriage to

Mr. Baskin, Ms. Baskin was married to Mr. Lewis, who disappeared in August 1997 and

was subsequently declared legally deceased.

      The United States anticipates that Defendant may seek to introduce evidence, ask

questions, or make innuendos regarding Mr. Lewis during cross-examination of Ms.
           Case 5:18-cr-00227-SLP Document 73 Filed 03/05/19 Page 2 of 4



Baskin and/or other government witnesses or during his defense case. Indeed, in social

media postings and in deposition testimony taken during the course of his civil

litigation with Ms. Baskin, Defendant has implied, alleged, and directly stated that Ms.

Baskin had knowledge of and was involved in Mr. Lewis’ disappearance and/or his

death.

         Pursuant to the Federal Rules of Evidence, relevant evidence is “evidence having

any tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.” Fed.

R. Evid. 401. Although relevant evidence is generally admissible, it may be excluded

where “its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste

of time, or needless presentation of cumulative evidence.” Fed. R. Evid. 403.

         Any evidence, references, implications, or allegations regarding the

disappearance or death of Mr. Lewis are wholly irrelevant to the matters before the

jury. Such evidence does not make any of the facts in this case more or less probable. Mr.

Lewis has nothing to do with this case. Mr. Lewis’ disappearance or death is not in any

way related to the allegations in the Superseding Indictment. Mr. Lewis disappeared and

Ms. Baskin remarried long before Ms. Baskin and Defendant had any dealings with each

other.

         The Court should not permit the Defendant to confuse and mislead the jury by

introducing speculation and innuendo regarding Mr. Lewis. Its only purpose would be to

make baseless insinuations to the jury that Ms. Baskin is a criminal or even a murderer.

                                             2
         Case 5:18-cr-00227-SLP Document 73 Filed 03/05/19 Page 3 of 4



This is precisely the sort of tactic that Federal Rule of Evidence 403 was designed to

exclude. 1

       For the foregoing reasons, the government respectfully requests that the Court

prohibit Defendant from introducing evidence or questioning relating to the

disappearance and/or death of Mr. Lewis.


                                               Respectfully submitted,

                                               ROBERT J. TROESTER
                                               First Assistant U. S. Attorney

                                               s/Amanda Green
                                               AMANDA GREEN
                                               OK Bar Number: 19876
                                               Assistant U.S. Attorney
                                               210 W. Park, Suite 400
                                               Oklahoma City, OK 73102
                                               (405) 553-8770 (Office)
                                               (405) 553-8888 (Fax)
                                               Amanda.green@usdoj.gov




1
   The government notes that it has also filed a Motion in Limine Regarding
Impeachment of Witnesses (Doc. 65), requesting the Court to prevent Defendant from
attempting impeach government witnesses with questions regarding supposed prior
crimes or bad acts that they have committed without first establishing a good-faith
basis for the questioning outside the presence of the jury. That motion should also
cover the issues regarding cross-examination of Ms. Baskin about Mr. Lewis.

                                           3
         Case 5:18-cr-00227-SLP Document 73 Filed 03/05/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2019, I electronically transmitted this
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E. Wackenheim


                                                  s/Amanda Green
                                                  AMANDA GREEN




                                              4
